Citation Nr: 0704708	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-15 135A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) with associated anxiety 
reaction. 

2. Entitlement to initial ratings higher than 10 percent 
effective in February 2001, and higher than 20 percent 
effective April 2, 2004, for diabetes mellitus, type II.  

3. Entitlement to service connection for depression secondary 
to service-connected diabetes mellitus, type II.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

While on appeal in a rating decision in April 2004, the RO 
increased the rating to for diabetes mellitus to 20 percent, 
effective April 2, 2004. 

The matter is also before the Board on appeal of a rating 
decision in September 2005 by RO, denying a claim for 
increase for PTSD with associated anxiety reaction.  

In December 2004, the veteran withdrew his request for 
hearing before the Board and in March 2005, he appeared at a 
hearing before a Decision Review Officer.  At the hearing and 
on the record, the veteran withdrew claims of service 
connection for disabilities of the lumbar spine and right hip 
and right knee. 

The claim of secondary service connection for depression is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. PTSD with associated anxiety reaction is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to various symptoms; his disability 
picture is without evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, and difficulty in establishing and maintaining 
effective work and social relationships.

2. For the period prior to April 2, 2004, diabetes mellitus, 
type II, did not require insulin or an oral hypoglycemic 
agent; for the period beginning April 2, 2004, diabetes is 
treated with Glyburide, but insulin or regulation of 
activities is not required. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for PTSD 
with associated anxiety reaction have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2. The criteria for initial ratings higher than 10 percent 
effective in February 2001, and higher than 20 percent 
effective April 2, 2004, for diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the diabetes mellitus claim, the RO provided 
the veteran with content-complying VCAA notice on the 
underlying claim of service connection for diabetes mellitus, 
type II, in December 2001.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for 
diabetes mellitus, type II.  Dingess at 19 Vet. App. 473.

With regard to the PTSD claim, the RO provided pre-
adjudication VCAA notice by letter dated in July 2005.  The 
notice advised the veteran of what was required to prevail on 
his claim for an increased rating for PTSD; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to his claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

As to the degree of the disability for the claim for 
increase, at this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity for a personal hearing, and he appeared at the RO 
in March 2005 and testified before a local hearing officer.  
The RO has obtained the service medical records and VA 
treatment records.  The veteran himself submitted a record 
from the Rockwood Medical Office of Kaiser Permanente.  He 
has not identified any other medical providers from whom the 
RO could obtain records on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in April 2002, January 
2004, and May 2005, specifically to evaluate the nature and 
severity of his diabetes mellitus.  He was afforded a VA 
examination in May 2005 to evaluate the nature and severity 
of his PTSD.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's PTSD is currently evaluated as 30 percent 
disabling.  A 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a higher rating, i.e., 50 percent are as 
follows:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The relevant evidence in this case consists of VA records and 
hearing testimony.  At the time of a VA examination in May 
2005, the examiner diagnosed the veteran with mild to 
moderate PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 60 to 61.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.  GAF scores ranging from 61 to 70, for example, 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Thus, the veteran's GAF score denotes from mild to moderate 
impairment.  

In evaluating all the evidence, the Board finds that the VA 
examination report of May 2005 and the VA outpatient records, 
to include those relating individual treatment with a PTSD 
therapist at the Portland VA Medical Center, reflect that the 
veteran's symptoms of PTSD with associated anxiety reaction 
are not so severe as to affect his everyday life and his 
ability to function to a degree that more nearly approximates 
the schedular criteria for a 50 percent rating. 

The medical evidence does not show that the veteran's PTSD is 
manifested by such symptoms as circumstantial (or 
circumlocutory or stereotyped) speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment and abstract 
thinking, disturbances of motivation, or difficulty in 
establishing and maintaining effective work and social 
relationships, so as to warrant a higher rating.  

The Board acknowledges the statements and testimony in 
support of the veteran's claim to the effect that he meets 
criteria for a higher rating.  For example, he indicates that 
he has extreme disruptive sleep patterns.  It is also 
indicated that he works alone, resides in a cabin essentially 
isolated from the community, and has a short list of friends 
and associations outside of his immediate family.  

However, the overall objective evidence from a review of the 
medical records reveals the following in relation to symptoms 
of the veteran's PTSD.  At the time of the May 2005 VA 
examination, he was dressed in clean, casual clothing and was 
well-groomed.  While he avoided eye contact at times, his 
speech was spontaneous, with intact syntax and grammar.  
While he appeared to have a difficult time describing his 
emotional life, his cognitive functioning appeared grossly 
intact.  Thought content and thought processing skills were 
within normal limits.  There were no signs of psychosis, and 
he denied suicidal and homicidal ideation.  While his affect 
was somewhat restricted, his mood appeared euthymic.  He had 
been married for 36 years to his wife, who urged him to seek 
treatment for PTSD due to his frequent temper displays at 
home and his poor sleep.  He had contact with his two sons 
and grandchildren.  He was otherwise isolated.  He was still 
working for the same printing company for 35 years, and his 
job involved travel and working alone.  He reported that he 
sometimes lost his temper (one to two times a month), but 
otherwise he got along reasonably well with customers and was 
able to complete his job.  He reported that he found it 
difficult to concentrate at work.  He felt detached from 
others and displayed avoidance behavior.  He lost his temper 
over minor matters.  He slept poorly due to hypervigilance at 
night.  He felt "down" but denied other signs of 
depression.  In the VA examiner's opinion, the level of 
impairment of the veteran's PTSD was mild to moderate.  

The veteran did not seek mental health treatment for PTSD 
until after his VA examination in May 2005.  The disability 
picture reflected in the clinical records is essentially 
consistent with that presented at the time of the VA 
examination, with the following added comments.  The veteran 
had good eye contact, and was alert and oriented.  He 
reported some memory impairment.  He also reported an anger 
problem, which he indicated he was able to manage.  His 
treatment was directed at hyperarousal symptoms, anger 
management, and sleep difficulties.  He began to take sleep 
medication that helped him to sleep.  His mental status 
examination remained at "baseline" throughout his 
individual treatment sessions.  His relationship with his 
wife improved since starting individual treatment.  Among 
other things, the veteran was taught relaxation techniques, 
and he acknowledged that his treatment was "helping" him to 
manage PTSD symptoms.  

Such symptoms are clearly more characteristic of a disability 
picture that is contemplated by a 30 percent rating than that 
contemplated by a 50 percent rating under Code 9411.  The 
veteran's GAF score of 60 to 61, given in May 2005, is 
consistent with the disability picture of the veteran as 
described above.  The veteran's primary symptoms are anger, 
sleep difficulty, hypervigilance, avoidance, and social 
withdrawal.  Despite the clinical observation of this 
symptomatology, most of the criteria for a 50 percent rating 
under Diagnostic Code 9411 have not been demonstrated.  For 
this reason, the preponderance of the evidence is against a 
rating higher than 30 percent for PTSD with associated 
anxiety reaction, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Diabetes Mellitus, Type II

The service-connected diabetes mellitus, type II, is rated in 
stages as 10 percent disabling effective in February 2001 
(when service connection was established), and 20 percent 
disabling effective April 2, 2004 (the date of a VA 
outpatient treatment record).  It is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

The pertinent medical evidence includes VA examination 
reports of April 2002, January 2004, and May 2005, as well as 
VA outpatient records.  

For the period beginning February 2001, the criteria for the 
next higher rating, 20 percent, for diabetes mellitus under 
Diagnostic Code 7913 are insulin and restricted diet; or, an 
oral hypoglycemic agent and restricted diet.  The clinical 
records for the period prior to April 2, 2004 show that the 
veteran did not require insulin or an oral 


hypoglycemic agent for diabetes mellitus.  Rather, his 
condition as specifically noted by the examiner at the time 
of the January 2004 VA examination was controlled through 
diet and exercise.  

For the period beginning April 2, 2004, the criteria for the 
next higher rating, 40 percent, for diabetes mellitus under 
Diagnostic Code 7913 are insulin, restricted diet, and 
regulation of activities.  The clinical records show that on 
April 2, 3004, the veteran was started on a daily 2.5 mg. 
tablet of Glyburide, i.e., a hypoglycemic agent, for control 
of diabetes mellitus.  At the time of a May 2005 VA 
examination, the veteran reported that his medication was 
doubled in the past year.  Nevertheless, the record shows 
that he does not require insulin for his diabetes mellitus 
and that his diabetes has not resulted in any required 
restriction of physical activity (he notably could perform 
all of his own activities of daily living).  As the evidence 
clearly shows that the veteran does not require insulin, and 
has not at any time during the appeal period, the criteria 
for the next higher rating under Diagnostic Code 7913 have 
not been met.

In addition, Diagnostic Code 7913 provides that compensable 
complications of diabetes mellitus are to be separately rated 
unless they are part of the criteria used to support a 100 
percent evaluation.  In that regard, the RO has assigned a 
separate noncompensable rating for peripheral neuropathy in 
the lower extremities, effective in May 2005 (the veteran did 
not appeal the rating assignment).  Service connection has 
been denied for peripheral neuropathy of the upper 
extremities.  The veteran has also been awarded special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of anatomical loss of a 
creative organ, effective in February 2001.  He is taking 
Viagra in consequence of erectile dysfunction, which is a 
diabetic complication, but there is no clinical evidence to 
show that such disorder is separately compensable under 
38 C.F.R. § 4.115b, Diagnostic Code 7522, which requires 
penile deformity.  The VA examiner in January 2004 and May 
2005 opined that the veteran's hypertension was not a likely 
complication of his diabetes.  There are no other conditions 
to consider as complications of diabetes mellitus that would 
be separately compensable.  

As the criteria for higher ratings under Diagnostic Code 7913 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 10 percent rating, and no higher, from the 
effective date of service connection in February 2001 until 
April 2, 2004, from which time he meets the criteria for a 20 
percent rating and no higher.  


ORDER

A rating higher than 30 percent for post-traumatic stress 
disorder with associated anxiety reaction is denied.  

Initial ratings higher than 10 percent effective in February 
2001, and higher than 20 percent effective April 2, 2004, for 
diabetes mellitus, type II, are denied.  


REMAND

By rating decision in September 2005, the RO denied secondary 
service connection for depression.  In a statement received 
by the RO in October 2005, disagreement was expressed with 
the decision.  The RO has not issued the veteran a statement 
of the case on this issue.  When there has been an initial RO 
adjudication of a claim and a timely notice of disagreement 
has been filed as to its denial, initiating the appellate 
process, the claimant is entitled to a statement of the case.  
As a statement of the case addressing the issue of 
entitlement to secondary service connection for depression 
has not yet been issued, a remand is necessary. Manlincon v. 
West, 12 Vet. App. 238 (1999).  



Accordingly, this matter is remanded to the RO for the 
following:

Furnish the veteran a statement of the 
case on the claim of secondary service 
connection for depression.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


